DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-8, 10, 12-20, 22, and 25 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a method for predicting a fault of a wind turbine as recited by independent claim 1, comprising the steps of: 
predicting wind turbine model parameters at a future moment by using the variation model of the wind turbine model parameters based on a future environment condition at the future moment; 
establishing a wind turbine fault model based on the historical wind turbine model parameters and corresponding historical wind turbine faults; and 
predicting the fault of the wind turbine at the future moment based on the predicted wind turbine model parameters and the wind turbine fault model. 
The prior art of record, taken alone or in combination, does not teach or suggest a device for predicting a fault of a wind turbine as recited by independent claim 13, comprising: 
a parameter prediction unit, configured to predict wind turbine model parameters at a future moment by using the variation model of the wind turbine model parameters based on a future environment condition at the future moment; 

a fault prediction unit, configured to predict the fault of the wind turbine at the future moment based on the predicted wind turbine model parameters and the wind turbine fault model. 
Dependent claims 2-8, 10, 12, 14-20, 22, and 25 are considered allowable due to their respective dependence on allowed independent claims 1 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571)272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/PEDRO J CUEVAS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        February 13, 2021